                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                      ----------

 UNITED STATES OF AMERICA,

                Plaintiff,                               CASE NO. 1:19-CR-223

                v.
                                                         PETITION FOR WRIT OF HABEAS
 CHAPPIE DEAN HOLMES,                                    CORPUS AD PROSEQUENDUM

                Defendant.



TO:    HONORABLE PHILLIP J. GREEN
       UNITED STATES MAGISTRATE JUDGE
       WESTERN DISTRICT OF MICHIGAN

       Now comes Austin J. Hakes, Assistant United States Attorney for the Western District

of Michigan, and attorney for the plaintiff, and brings this Petition for Writ of Habeas Corpus

Ad Prosequendum, and in support thereof respectfully states unto this Honorable Court as

follows:

       1.      That on or about September 11, 2019, an Indictment was returned against

defendant charging him with felon in possession of a firearm in violation of Title 18, United

States Code, Section 922(g)(1).

       2.      That the defendant is presently incarcerated at the Ottawa County Jail, and that

he cannot be produced and appear before this Court for a sentencing hearing on February 10,

2020, at 10:00 a.m., without an order of this Court.

       WHEREFORE, your petitioner prays that a Writ of Habeas Corpus Ad Prosequendum

may issue out of the Court directed to the Sheriff, the Ottawa County Jail, and to each and all of
